JOHN R. BROWN, Chief Judge
(concurring) :
I concur fully in the result and in all of Judge Thornberry’s excellent opinion except as to the theory of negligence. I would put reversal on libel (and his explication of causation and publication) and thus avoid the significant element of duty. Duty is owed by a testing agency to its client. But I doubt that it owes any duty to third persons wholly unrelated to the client, indeed, as here competitors of the client. The law may well impose restraints on what the tester does for the client — just as we do here on the theory of libel — but these are for an affirmative invasion of some protected right of the victim, not on the breach of a duty by the actor toward the stranger.